   Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 BOYCE WESLEY SLAYMAN, Sr.,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-74

        v.

 UNITED STATES INTERNAL REVENUE
 SERVICE,

                Defendant.


                                            ORDER

       Plaintiff Boyce Wesley Slayman, Sr., proceeding pro se, initiated this action against the

United States Internal Revenue Service seeking a determination that he is not liable for trust fund

recovery penalty taxes assessed against him as a responsible officer who willfully failed to collect,

account for, and prepare the employment and income taxes withheld from the employees of Poppa

B’s Restaurant, LLC, for the quarters covering from June 2007 through December 2007. (Doc.

11.) Presently before the Court is the United States’ Motion to Dismiss Plaintiff’s Amended

Complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1). (Doc. 13.) For the reasons explained below, the Court GRANTS the United States’

Motion to Dismiss. (Id.)

                                         BACKGROUND

       Plaintiff previously co-owned a restaurant, Poppa B’s Restaurant, LLC, with his son, but

he left the business due to poor mental health. (Doc. 11, p. 2.) In 2013, the IRS determined that

Plaintiff was a responsible officer of the business who willfully failed to collect, account for, and

prepare the employment and income taxes withheld from the employees of the restaurant for
    Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 2 of 8




quarters covering from June 2007 through December 2007. (Id. at p. 1; doc. 13, p. 1.) Although

details in Plaintiff’s Amended Complaint are sparse, it appears that the IRS assessed trust fund

recovery penalty taxes against Plaintiff for that time period. 1 (Doc. 11, p. 1.)

        Plaintiff filed his original Complaint on April 9, 2019, seeking a determination that he was

not a responsible person of the business during the relevant time period and, thus, not liable for

the unpaid taxes. (Doc. 1, p. 8.) After the United States filed its original Motion to Dismiss, (doc.

9), Plaintiff filed an Amended Complaint in which he made the same substantive allegations as in

his original Complaint. 2 (See doc. 11.) The United States then filed the at-issue Motion to

Dismiss, (doc. 13), and Plaintiff filed an Objection to the Motion, (doc. 15). According to Plaintiff,

he was absent from the business during the relevant time period due to his illness, and, thus, should

“not be held accountable for non[-]payments of the trust fund portions of [the relevant]

employment taxes.” (Doc. 11, p. 2.) Furthermore, Plaintiff asserts that “the only recourse for a

final internal IRS Appeal Hearing Decision is to take the matter to federal court” and that

“[b]ecause [the Amended Complaint] is in furtherance of the IRS Appeal process[,] this court is

the appropriate venue.” (Id. at p. 1.) In its Motion, the United States argues: (1) that the

Declaratory Judgment Act and the Anti-Injunction Act bar Plaintiff’s suit, and (2) that Plaintiff

failed to allege facts showing that the United States waived its sovereign immunity to the claims

Plaintiff asserts. (Doc. 13, pp. 2–4.)



1
  Trust fund recovery penalty taxes “are not a penalty but a statutory means for the IRS to pursue trust fund
taxes, i.e., those that employers withhold and pay directly to the government.” Scott v. United States, 825
F.3d 1275, 1279 (11th Cir. 2016). “Under the governing statute, [26 U.S.C.] § 6672, a person responsible
for paying the taxes is personally liable if he has ‘willfully failed to perform a duty to collect, account for,
or pay over federal employment taxes.’” Id. (quoting Thosteson v. United States, 331 F.3d 1294, 1298–99
(11th Cir. 2003)).
2
   The Court previously denied as moot the United States’ original Motion to Dismiss and found that
Plaintiff’s Amended Complaint supersedes the original Complaint and serves as the sole operative pleading
in this case. (Doc. 14.)


                                                       2
   Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 3 of 8




                                    STANDARD OF REVIEW

        A court may dismiss a complaint when it lacks subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1). Motions pursuant to Rule 12(b)(1) take one of two forms: a

“facial attack” on subject matter jurisdiction based on the complaint’s allegations taken as true or

a “factual attack” based on evidentiary matters outside of the pleadings. McElmurray v. Consol.

Gov’t of Augusta-Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007). “If the challenge is

facial, ‘the plaintiff is left with safeguards similar to those retained when a Rule 12(b)(6) motion

to dismiss for failure to state a claim is raised.’” Id. (quoting Williamson v. Tucker, 645 F.2d 404,

412 (5th Cir. 1981)). Thus, “[a] ‘facial attack’ on the complaint ‘require[s] the court merely to

look and see if [the] plaintiff has sufficiently alleged a basis of subject matter jurisdiction, and the

allegations in his complaint are taken as true for purposes of the motion.’” Id. (quoting Lawrence

v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). Here, the United States raises a facial attack.

(See doc. 13.)

        Additionally, in its analysis, the Court will abide by the long-standing principle that the

pleadings drafted by unrepresented parties are held to a less stringent standard than those drafted

by attorneys, and therefore, must be liberally construed. See Haines v. Kerner, 404 U.S. 519, 520–

21 (1972) (per curiam). However, Plaintiff’s unrepresented status will not excuse mistakes

regarding procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never

suggested that procedural rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel.”).




                                                   3
     Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 4 of 8




                                              DISCUSSION

I.      The Declaratory Judgment Act and the Anti-Injunction Act Bar Plaintiff’s Suit

         “The Anti-Injunction Act generally prohibits suits challenging the assessment or

collection of a tax before the tax is collected.” 3 In re Walter Energy, Inc., 911 F.3d 1121, 1136

(11th Cir. 2018) (citing 26 U.S.C. § 7421(a)). “Instead, taxes ordinarily may be challenged only

after they are paid, by suing for a refund.” Id. The purpose of the Anti-Injunction Act is to

“protect[] the Government’s ability to collect a consistent stream of revenue, by barring litigation

to enjoin or otherwise obstruct the collection of taxes.” Id. (quoting Nat’l Fed’n of Indep. Bus. v.

Sebelius, 567 U.S. 519, 543 (2012)). “When the Anti-Injunction Act applies, it deprives federal

courts of jurisdiction.” Id. Furthermore, except in limited circumstances that are not present in

this case, 4 “[t]he Declaratory Judgment Act . . . , 28 U.S.C. § 2201, which generally authorizes

courts to issue declaratory judgments as a remedy, excludes federal tax matters from its remedial

scheme.” Christian Coal. of Fla., Inc. v. United States, 662 F.3d 1182, 1188–89 (11th Cir. 2011).

“Taking these provisions together, it is clear that . . . judicial review of IRS determinations is

largely circumscribed to entertaining suits for the refund of already-paid taxes.” Id. at 1189; see

also Dileng v. Comm’r of Internal Revenue Serv., 157 F. Supp. 3d 1336, 1342 (N.D. Ga. 2016)




3
  There are some exceptions to the Anti-Injunction Act. See Gulden v. United States, 287 F. App’x 813,
816–17 (11th Cir. 2008); Wood v. United States, No. 20-cv-81663-RAR, 2021 WL 327640, at *4 n.4 (S.D.
Fla. Jan. 31, 2021). However, none of these exceptions appear relevant to the facts of this case, and Plaintiff
does not argue that any of them apply here.
4
  “The Declaratory Judgment Act excepts from its prohibition actions brought under [S]ection 7428 of the
Internal Revenue Code of 1986,” which “addresses declaratory judgments relating to the status and
classification of organizations under 26 U.S.C. § 501(c)(3).” Morrissey v. United States, 226 F. Supp. 3d
1338, 1346 n.5 (M.D. Fla. 2016) (internal quotations omitted). “The Act also excepts from the prohibition
certain proceedings under the bankruptcy code, and civil actions involving certain duties under the Tariff
Act of 1930.” Id.


                                                      4
      Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 5 of 8




(“In short, the statutory grant of jurisdiction to the Court to hear a challenge to a tax assessment

and liability is narrow and limited to an action for a refund of taxes fully paid.”).

         Here, Plaintiff appears, in effect, to be bringing a claim for a declaration that he is not a

responsible officer of the restaurant and, thus, prevent the government from collecting the taxes

assessed against him. (See doc. 11.) However, Plaintiff failed to allege facts showing that he paid

the tax deficiency, and he stated in his Objection that his case “is about responsibility for taxes

being in dispute” and not “refunds of taxes paid.” (Doc. 15, p. 1 (emphasis in original).) Thus, to

the extent Plaintiff seeks declaratory or injunctive relief, such claims are barred by the Declaratory

Judgment Act and the Anti-Injunction Act. See, e.g., Wood, 2021 WL 327640, at *4 (“The Court

. . . finds that it lacks jurisdiction to entertain Plaintiff’s claims for injunctive relief. . . . Further, to

the extent Plaintiff seeks a declaratory judgment as to the IRS’s authority to audit his tax returns,

such a claim is barred by the Declaratory Judgment Act.”).

II.      Sovereign Immunity Bars Plaintiff’s Suit

         Sovereign immunity also bars this Court from exercising subject matter jurisdiction over

Plaintiff’s claims. Under the doctrine of sovereign immunity, the United States, as a sovereign

entity, “is immune from suit unless it consents to be sued.” Christian Coal. of Fla., Inc., 662 F.3d

at 1188. “A waiver of the Federal Government’s sovereign immunity must be unequivocally

expressed in statutory text.” Lane v. Pena, 518 U.S. 187, 192 (1996). In addition, the terms of

the statute waiving sovereign immunity “are construed strictly.” Christian Coal. of Fla., Inc., 662

F.3d at 1188. “When the United States has not consented to suit, the action must be dismissed for

lack of subject matter jurisdiction.” Pace v. Platt, No. 3:01-CV-471/LAC, 2002 WL 32098709, at

*3 (N.D. Fla. Sept. 10, 2002) (citing United States v. Mitchell, 445 U.S. 535, 538 (1980)).

Furthermore, “[t]he plaintiff bears the burden of establishing subject-matter jurisdiction.”




                                                      5
   Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 6 of 8




Lawrence v. United States, 597 F. App’x 599, 602 (11th Cir. 2015) (per curiam) (citing Sweet Pea

Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005)). Here, that means that

Plaintiff bears the burden of establishing a waiver of sovereign immunity. See id.

       “The primary jurisdictional statute governing judicial review of federal tax decisions is 28

U.S.C. § 1346(a).” Christian Coal. of Fla., Inc., 662 F.3d at 1188. Section 1346(a) provides, in

relevant part:

       The district courts shall have original jurisdiction, concurrent with the United States
       Court of Federal Claims, of: (1) [a]ny civil action against the United States for the
       recovery of any internal-revenue tax alleged to have been erroneously or illegally
       assessed or collected, or any penalty claimed to have been collected without
       authority or any sum alleged to have been excessive or in any manner wrongfully
       collected under the internal-revenue laws[.]

28 U.S.C. § 1346(a)(1). However, before proceeding with a suit under Section 1346, a taxpayer

must satisfy two jurisdictional requirements. Lawrence, 597 F. App’x at 602–03. “First, the

taxpayer must satisfy the ‘full-payment’ rule. Namely, the taxpayer must make ‘full payment of

an assessed tax’ before filing a refund suit with respect to that tax.” Id. at 602 (citing Flora v.

United States, 357 U.S. 63, 68–70 (1958)). In other words, “to maintain a tax suit in federal court[,]

the Plaintiff must ‘pay first, litigate later.’” Todd v. United States, No. 4:08-cv-34, 2009 WL

3152863, at *3 (S.D. Ga. Sept. 29, 2009) (quoting Flora v. United States, 362 U.S. 145, 170 n.37

(1960)). An exception to the full-payment rule applies in the case of a divisible tax, such as a

payroll withholding tax. See id. In such a case, instead of paying the full tax deficiency, “a

responsible person need only pay tax attributable to one employee for one quarter in order to

maintain a claim for refund.” Id. (quoting USLIFE Title Ins. Co. of Dallas ex rel. Matthews v.

Harbison, 784 F.2d 1238, 1243 n.6 (5th Cir. 1986)).

       The second jurisdictional requirement a taxpayer must satisfy is the requirement to “duly

file[]” a claim for refund or credit with the Secretary of Treasury. Lawrence, 597 F. App’x at 602–



                                                  6
   Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 7 of 8




03. “[N]o refund suit may be maintained in any court ‘until a claim for refund or credit has been

duly filed with the Secretary, according to the provisions of law in that regard, and the regulations

of the Secretary established in pursuance thereof.’” Id. (quoting 26 U.S.C. § 7422(a)). “To be

‘duly filed,’ the administrative claim must, among other things, be brought either within three

years from the time the tax return was filed or two years from the time the tax was paid.” Id. at

603 (citing 26 U.S.C. § 6511(a)).

       Here, Plaintiff has not established that he satisfied the full-payment rule under 28 U.S.C. §

1346(a) for a waiver of sovereign immunity.           Plaintiff alleges that he “ought not be held

accountable for non[-]payments of the trust fund portion of [the unpaid] employment taxes.” (Doc.

11, p. 2.) However, even if the taxes assessed against Plaintiff are divisible as the United States

concedes, (Doc. 13, p. 3), Plaintiff failed to allege facts showing that he paid the tax attributable

to one employee for any of the relevant quarters. (See doc. 11.) Indeed, Plaintiff does not allege

anywhere in his Amended Complaint or his Objection that he has paid any portion of the tax

deficiency at all. (See docs. 11, 15.) For Plaintiff to satisfy his burden of showing the United

States waived sovereign immunity as to his suit, he would have had to allege facts showing that

he (1) paid the tax for at least one employee for one quarter at issue and (2) filed a valid claim for

a refund with the Secretary of Treasury. See Lawrence, 597 F. App’x at 602–03; Todd, 2009 WL

3152863, at *3; Wood, 2021 WL 327640, at *3. However, he has not alleged that he has done so.

Thus, Plaintiff failed to satisfy his burden to show the United States waived sovereign immunity

as to his suit. Accordingly, the Court GRANTS the United States’ Motion to Dismiss Plaintiff’s

Amended Complaint. (Doc. 13.)




                                                  7
   Case 4:19-cv-00074-RSB-CLR Document 16 Filed 03/29/21 Page 8 of 8




                                        CONCLUSION

       Based on the foregoing, the Court GRANTS the United States’ Motion to Dismiss

Plaintiff’s Amended Complaint, (doc. 13), and DISMISSES without prejudice Plaintiff’s claims

against the United States pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject

matter jurisdiction. The Court DIRECTS the Clerk of Court to enter the appropriate judgment of

dismissal and to CLOSE this case.

       SO ORDERED, this 29th day of March, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                8
